 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10
11   EMILY JUMP, on behalf of herself and )        Case No. 4:16-cv-04439-JSW
     all others similarly situated,       )
12                                        )        [PROPOSED] ORDER ON
                          Plaintiff,      )        STIPULATION TO EXTEND TIME
13                                        )        TO RESPOND TO PLAINTIFF’S
                                          )        THIRD AMENDED COMPLAINT
14           vs.                          )
                                          )
15   ANTHEM BLUE CROSS LIFE AND )
     HEALTH INS. CO.,                     )
16                                        )
                          Defendant.      )
17                                        )
                                          )
18                                        )
19         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that pursuant to
20   the stipulation by and between the parties, through their respective attorneys of
21   record, as follows:
22            1. Defendant Anthem Blue Cross Life and Health Insurance Company’s
23                time to answer or otherwise respond to Plaintiff’s Third Amended
24                Complaint is extended to (30) days from either (1) the Court’s denial of
25                Defendant’s Motion for Leave to File Motion for Reconsideration of
26                Issues 1-3 in Defendant’s Motion to Dismiss Portions of Plaintiffs’
27                Third Amended Complaint; or (2) the Court’s order reconsidering its
28

         [PROPOSED] ORDER ON STIPULATION TO EXTEND TIME TO ANSWER PLAINTIFF’S THIRD
                                    AMENDED COMPLAINT
                                1               prior ruling on the motion to dismiss the Third Amended Complaint as
                                2               to the claims of Plaintiff Emily Jump, whichever is later.
                                3   Dated: December 20, 2018
                                4
                                5
                                                                                 Hon. Jeffrey S. White, Judge
                                6                                                United States District Court
                                7
                                8
                                9
                               10
                               11
                               12
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                             2
                                        [PROPOSED] ORDER ON STIPULATION TO EXTEND TIME TO ANSWER PLAINTIFF’S THIRD
                                                                   AMENDED COMPLAINT
